PER CURIAM.
Appellant, convicted and sentenced to a mandatory minimum fifteen years for trafficking in narcotics, raises a number of issues in this direct appeal which we find were not preserved for review by contemporaneous objection. The argument made here, that the alleged omissions of trial counsel were both prejudicial and the product of ineffectiveness, concededly was not presented to the trial court. We note further that the argument is not supported by any record evidence. For these reasons the issue is not reviewable. See Capers v. State, 433 So.2d 1323 (Fla. 3d DCA 1983), rev. denied, 444 So.2d 416 (Fla.1984). Cf. Francis v. State, 413 So.2d 1175 (Fla.1982) (ineffectiveness of counsel claim entertained in direct appeal where presented to trial court by post-trial motion and supported by record), cert. denied, — U.S. -, 106 S.Ct. 870, 88 L.Ed.2d 908 (1986). Our affirmance here is without prejudice to appellant’s right to seek post-conviction relief.
Affirmed.